Taylor, C.
In February, 1919, Morris, Shepard & Dougherty and the George J. Grant Construction Company were engaged in 'constructing the head-house of the St. Paul Union Railway Station under and pursuant to contracts with the St. Paul Union Depot Company. They procured a permit from the city of St. Paul to use a portion of Sibley street adjacent to the headhouse for a specified time in connection with the work. They were required by the permit to make and maintain “a clear walk four feet wide” around the portion of the street which they were permitted to occupy, and they made and maintained the prescribed walk. On the evening of February 27, 1919, plaintiff, while traveling along this walk, slipped or stumbled on a ridge or hummock of snow and ice formed by the feet of the pedestrians during and after a snowstorm, and sustained injuries for which she brought suit against the city, the depot company and the contractors'. She recovered a verdict against -the depot company and the contractors, but the court subsequently rendered judgment in their favor notwithstanding the verdict. She appealed.
*71Tlie sole question presented is whether a property owner and his contractors, who have been granted by the city the right to occupy a portion of a street while engaged in building operations, and who have constructed a temporary sidewalk in the manner and of the character prescribed by the city around the portion of the street so occupied, are liable for injuries resulting to pedestrians from falls caused by stumbling or slipping on ridges or hummocks of snow and ice which form from natural causes on such temporary sidewalk.
Lot owners are not liable to pedestrians for injuries sustained in consequence of stumbling or slipping on ridges or hummocks of snow and ice which form from natural causes on the adjacent sidewalk. 13 R. C. L. 415, and cases there cited; Noonan v. City of Stillwater, 33 Minn. 198, 22 N. W. 444. They are not liable to pedestrians for injuries resulting from a defect or dangerous condition in the sidewalk, unless they created such defect or dangerous condition.
The depot company and its contractors clearly were not liable to plaintiff for the injuries in question, unless the fact that they had provided a temporary sidewalk to serve the public, while they occupied the original sidewalk, imposed upon them liabilities in respect to such temporary sidewalk which did not exist'in respect to the original sidewalk. The law recognizes that, when buildings are being constructed in cities, it is sometimes necessary to occupy a portion of the adjacent street, and permits the 'builder to occupy so much thereof as may be necessary to enable him to carry on his operations. The city may control and regulate the extent and manner in which the street may be used for such purpose, and where the sidewalk is obstructed may require the builder to provide a temporary passageway for pedestrians. In the present case the contractors were rightfully occupying a portion of the street under authority from the city, and they had complied with the requirements of the city by laying a temporary sidewalk around the obstruction for the use of travelers. The occupation of the street and the laying of the walk, having been authorized by the city, were lawful. 13 R. C. L. 219.
We have not been cited to any case holding that under such circumstances the law imposes on a contractor or builder any other or greater responsibility in respect- to such temporary passageways than it imposes *72on an adjacent property owner in respect to a permanent sidewalk. On the contrary, it has been 'held that a builder or contractor, who make's such -a temporary passageway reasonably safe for travelers, is not chargeable with liability for injuries because it may not be as safe or convenient as the permanent sidewalk. Nolan v. King, 97 N. Y. 565, 49 Am. Rep. 561. The depot company and the contractors, having acted under and within the authority granted by the city, were relieved from any charge that 'they had established a nuisance in the street, and were only liable for injuries which resulted from their own negligence. 3 Dillon, Mun. Corp. (5th ed.) § 1172; Power v. Rodgers & Hagerty, 16 App. Div. 194, 144 N. Y. Supp. 747. They were not liable for injuries caused by stumbling and falling on 'accumulations of snow and ice deposited on the temporary walk, by the elements and thereafter trampled into ridges and irregularities by the feet of passing pedestrians.
Judgment affirmed.